Title: From Benjamin Franklin to Vergennes, 9 August 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, August 9. 1782.
The American Commerce in general, and that between France and America in particular having suffered greatly of late, from the Number of Frigates employed by the Enemy to cruise on our Coasts, I am directed to communicate to your Excellency the Paper on that Subject which I have the honour now to enclose, wherein the Means of protecting that Commerce, and the Advantage such Protection would be to both Nations and to the Common Cause are briefly and clearly stated. I beg leave to request that your Excellency would take the same into Consideration, and thereupon advise such Measures as to your Wisdom may appear proper and convenient. With Respect, I am, Sir, Your Excellency’s.—most obedient and most humble Servant
B Franklin
Mr. Le Comte de Vergennes.
 
Notation: rep le 23.
